Title: From John Adams to François Adriaan Van der Kemp, 5 February 1805
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Mount Wollaston, Quincy Feb. 5. 1805.

This day I recd your favour of the 15 of last month you and I are in the same predicament. You are buried and forgotten as you Say in the Western Wilderness, and I am buried and forgotten at Mount Wollaston: But I believe you are happier than you were when bustling in Holland, and I am very Sure I have been happier for these four years passed than I ever was in any four of forty years before that term began. From the year 1760 to the year 1800 I was Swallowed up in cares and anxieties and exertions for the public. At the close of the Eighteenth Century I was dismissed to the Joy of both Parties to a retirement in which I was never more to see any thing but my plough between me and the Grave. I Submitted without Murmuring, Complaint or dismay: and have enjoyed life and health, with Gratitude, Calmness and Comfort. I cannot always be free from Apprehensions for the Public but as all responsibility is cheerfully taken away from me by both Parties, I have no fears of future Remorse or reflections on myself for any Errors of miscarriages of my own.
Such is the Nature of the People, and Such the Construction of our Government, that about once in a dozen years there will be an entire Change in the Administration. I lived twelve years as P. and V.P.—Jefferson may possibly last Sixteen. But New York and Pensylvania, cannot remain longer than that period in their present unnatural attachment to the Southern States, nor will the natural Inconstancy of the People allow them to persevere longer in their present Career. Our Government will be a Game of Leap Frogg, of Factious leaping over one another’s backs about once in twelve years according to my Computation.
I am fearfull of nothing more, than of what you prognosticate, that the People at next change will "fearfully avenge themselves and their Wrongs on some of the objects of their present Idolatry." The Federalists however, I hope will be too wise to be vindictive.
Franklins Parable against Persecution was borrowed from Bishop Taylor, who quotes it from Some of the Cabalistical Writings, as I understood. It is certain that Franklin was not the Inventor of it.
The Dart of Abaris might be the Northern Light, for what I know: but it will be difficult to prove it.
Who, pray is Sarbionus. I never heard of him and cannot find his Name in the Dictionaire Historique nor Mareni nor any other Writer?
You must erase every Word of panegyrick upon Buffon and Jefferson for Buffon was an Atheist and Jefferson is P. of U.S.
I am as usual your Friend & Sert
J. Adams